Title: From Benjamin Franklin to Lewis Littlepage, 16 February 1780
From: Franklin, Benjamin
To: Littlepage, Lewis


Sir,
Passy, feb. 16. 1780.
I received yours of the 12th. Instant, requesting my advice, with regard to your going to Mr. Jay in spain. From the few Circumstances you mention, viz. that Mr. Jay had Once generously offered you his Patronage in America, that you have lately been in an ill state of health, and that you understand neither french nor spanish, I should think it most prudent for you to write first to that Gentleman who is probably before this time at madrid, and obtain his advice and Directions in the mean time you may learn some thing of the french language, and your health may possibly be reestablished and confirmed before you set out on so fatiguing a Journey, thro’ a Country which has not the Best Accommodation for Travelers. The Season too will by the time you receive an answer be more favourable for travelling.
If you have brought any late American Newspapers, I shall be obliged to you for a sight of them. I have the honour to be sir, &c.
Mr. Lewis Littlepage, at Madame Mc. Carthy’s at Nantes.
